DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 4/23/21 are acknowledged. Since claim 28 has been canceled all previous rejections of claim 28 are withdrawn. The 112 rejection, 102 rejection, 103 rejection based on the James reference alone and double patenting rejections not including a secondary reference as set forth in the previous office action are withdrawn based on applicants’ amendments and arguments. The double patenting rejection based on application 15/760,029 is withdrawn since such application is abandoned. The objection to the specification is withdrawn based on the amendments to the specification.
Previously, applicants elected the species of candidemia without traverse. 
Claims to the elected species are rejected as set forth below. 
	Claims 1-25 and 28 have been cancelled.
	Claims 26-27 and 29-42 are being examined.

Priority
This application is a 371 of PCT/US17/59046 10/30/2017 which claims benefit of 62/415,974 11/01/2016 and claims benefit of 62/418,736 11/07/2016 and claims benefit of 62/418,982 11/08/2016 and claims benefit of 62/436,632 12/20/2016 and claims benefit of 62/504,752 05/11/2017 and claims benefit of 62/531,722 07/12/2017 and claims benefit of 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/21 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The rejection below is based on previously cited art. The rejection is updated to correspond to the amended claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-27 and 29-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US 2013/0244930 as cited with IDS 12/30/19; ‘James’) in view of Kathuria et al. (‘Multidrug-Resistant Candida auris Misidentified as Candida haemulonii: Characterization by Matrix-Assisted Laser Desorption Ionization–Time of Flight Mass Spectrometry and DNA Sequencing and Its Antifungal Susceptibility Profile Variability by Vitek 2, CLSI Broth Microdilution, and Etest Method’ Journal of Clinical Microbiology v53(6) June 2015 pages 1823-1830; ‘Kathuria’).
James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4) where the compounds have improved properties (section 0007). James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14). James teach for treating a blood stream infection (claim 18). James teach a method of preventing a fungal infection by administering a composition to a subject (claims 21-24). James teach administration to humans (sections 0051 and 0057). James teach a range of doses and teach that the amount depends on various factors (section 0057). James recognizes the existence of azole resistant strains of Candida (section 0004). James teach that the composition can be administered at least once (section 0029). James teach activity against Candida strains (section 0152 and figure 2 and example 26). James teach decreased dosing frequency as an advantage (section 0136).
	James does not administer to humans in a specific example nor does James teach a subject with a C. auris infection.
	Kathuria teach that C. auris has been recognized as a multi-drug resistant yeast that can cause a wide range of infections and has shown reduced susceptibility to known azole antifungals (page 1823 first paragraph and page 1828 discussion first paragraph). Kathuria teach 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of James based on the specific suggestions of James. Since James recognizes the existence of azole resistant strains of Candida (section 0004) one would have been motivated to administer to known Candida strains and patients as taught by Kathuria. James teach a method of treating or preventing a fungal infection by administering a composition to a subject (claims 12-24). Further, James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14). James teach for treating a blood stream infection (claim 18). Since James teach administration to humans (sections 0051 and 0057) one would have been motivated to administer to humans. James teach a range of doses and teach that the amount depends on various factors (section 0057) so one would have been motivated to optimize the amount. James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4) where the compounds have improved properties (section 0007). Since James teach that the composition can be administered at least once (section 0029) and teach decreased dosing frequency as an advantage (section 0136) one would have been motivated to administer once. One would have had a reasonable expectation of success since James teach activity against Candida strains (section 0152 and figure 2 and example 26) and James teach a method of preventing a fungal infection by administering a composition to a subject (claims 21-24). 
In relation to the subject as recited in claims 26-27, 29-34 and 42, James recognizes the existence of azole resistant strains of Candida (section 0004) so one would have been motivated 
In relation to the agent administered in claim 26, James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4). Compound 1 is instant CD101.
In relation to claims 35, 38 and 40, James teach that the composition can be administered at least once (section 0029) which includes once. James teach decreased dosing frequency as an advantage (section 0136).
In relation to claim 36, James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14).
In relation to the effective amounts and claims 37-38, James teach a range of doses and teach that the amount depends on various factors (section 0057).
In relation to claims 39-40, James teach that the composition can be administered at least once (section 0029) which includes once.
	In relation to claim 41, James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4).

Response to Arguments - 103
.
Applicant's arguments filed 4/23/21 have been fully considered but they are not persuasive. 
Although applicants argue that they were the first to demonstrate that CD101 is effecting in treating C. auris infections, the instant rejection is a 103 rejection and as such the prior art does not have to anticipate the claims.
Although applicants argue that based on the data in Kathuria that one would not have been motivated to treat with an echinocandin class drug such as CD101, it is first noted that the instant rejection is a multiple reference 103 rejection. James teach activity of the claimed compound against Candida strains (section 0152 and figure 2 and example 26). Kathuria teach that Candida auris is a multidrug resistant yeast (abstract). Table 2 of Kathuria shows that various antifungals were tested against 90 Candida auris strains and that caspofungin (CAS) had the overall lowest MIC in various tests. Further, table 2 shows that all 90 isolates had an MIC of 8 ug/ml or less to caspofungin using 3 different assays. Further, only a small percentage (7/90; less than 8%) had a MIC of 4 ug/ml or greater. Thus there is no reasonable basis to conclude that Kathuria teaches away or criticizes or discredits the use of caspofungin (or another echinocandin class drug). Further, MPEP 2143.02 recognizes that obviousness does not require absolute predictability. 
Although applicants argue that Appendix A demonstrates that CD101 was active against most isolates which is a surprising result, MPEP 716.02(b) recognizes that the burden is on the .

Double Patenting
The rejections below are based on previous rejections. The rejections are updated to correspond to the amended claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-27 and 29-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,722,619 (as cited with IDS 12/30/19; ‘619’) in view of James et al. (US 2013/0244930 as cited with IDS 12/30/19; ‘James’) in view of Kathuria et al. (‘Multidrug-Resistant Candida auris Misidentified as Candida haemulonii: Characterization by Matrix-Assisted Laser Desorption Ionization–Time of Flight Mass .
Although the claims at issue are not identical, they are not patentably distinct from each other.
619 recites a method of treating a fungal infection (claim 12) and recite a specific compounds and salt thereof (claim 2). 619 recites intravenous administration (claim 14). 619 recites administration to treat blood stream infections and Candida infections (claims 18 and 20).
619 does not teach a subject with a C. auris infection.
James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4) where the compounds have improved properties (section 0007). James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14). James teach for treating a blood stream infection (claim 18). James teach a method of preventing a fungal infection by administering a composition to a subject (claims 21-24). James teach administration to humans (sections 0051 and 0057). James teach a range of doses and teach that the amount depends on various factors (section 0057). James recognizes the existence of azole resistant strains of Candida (section 0004). James teach that the composition can be administered at least once (section 0029). James teach activity against Candida strains (section 0152 and figure 2 and example 26). James teach decreased dosing frequency as an advantage (section 0136).
	Kathuria teach that C. auris has been recognized as a multi-drug resistant yeast that can cause a wide range of infections and has shown reduced susceptibility to known azole antifungals (page 1823 first paragraph and page 1828 discussion first paragraph). Kathuria teach 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 619 based on the specific suggestions of 619. Further, James teach compounds as in 619 so one would be motivated to use the compounds of James. Since James recognizes the existence of azole resistant strains of Candida (section 0004) one would have been motivated to administer to known Candida strains and patients as taught by Kathuria. James teach a method of preventing a fungal infection by administering a composition to a subject (claims 21-24). Further, James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14). James teach for treating a blood stream infection (claim 18). Since James teach administration to humans (sections 0051 and 0057) one would have been motivated to administer to humans. James teach a range of doses and teach that the amount depends on various factors (section 0057) so one would have been motivated to optimize the amount. James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4) where the compounds have improved properties (section 0007). Since James teach that the composition can be administered at least once (section 0029) and teach decreased dosing frequency as an advantage (section 0136) one would have been motivated to administer once. One would have had a reasonable expectation of success since James teach activity against Candida strains (section 0152 and figure 2 and example 26) and James teach a method of preventing a fungal infection by administering a composition to a subject (claims 21-24). 

In relation to the agent administered in claim 26, James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4). Compound 1 is instant CD101.
In relation to claims 35, 38 and 40, James teach that the composition can be administered at least once (section 0029) which includes once. James teach decreased dosing frequency as an advantage (section 0136).
In relation to claim 36, James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14).
In relation to the effective amounts and claims 37-38, James teach a range of doses and teach that the amount depends on various factors (section 0057).
In relation to claims 39-40, James teach that the composition can be administered at least once (section 0029) which includes once.
	In relation to claim 41, James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4).

Claims 26-27 and 29-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,217,014 (as cited with IDS 12/30/19; ‘014’) in view of James et al. (US 2013/0244930 as cited with IDS 12/30/19; ‘James’) in view of Kathuria et al. (‘Multidrug-Resistant Candida auris Misidentified as Candida haemulonii: Characterization by Matrix-Assisted Laser Desorption Ionization–Time of Flight Mass Spectrometry and DNA Sequencing and Its Antifungal Susceptibility Profile Variability by Vitek 2, CLSI Broth Microdilution, and Etest Method’ Journal of Clinical Microbiology v53(6) June 2015 pages 1823-1830; ‘Kathuria’).
Although the claims at issue are not identical, they are not patentably distinct from each other.
014 recites a method of treating a fungal infection (claims 15 and 25) and recite a specific genus of compounds and salt thereof (claim 1). 014 recites intravenous administration (claim 16). 014 recites administration to treat blood stream infections and Candida infections (claims 22-24).
014 does not teach a subject with a C. auris infection.
James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4) where the compounds have improved properties (section 0007). James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14). James teach for treating a blood stream infection (claim 18). James teach a method of preventing a fungal infection by administering a composition to a subject (claims 21-24). James teach administration to humans (sections 0051 and 0057). James teach a range of doses and teach that the amount 
	Kathuria teach that C. auris has been recognized as a multi-drug resistant yeast that can cause a wide range of infections and has shown reduced susceptibility to known azole antifungals (page 1823 first paragraph and page 1828 discussion first paragraph). Kathuria teach that mutations within FKS have been shown for other Candida species and Kathuria mentions the hot spot region (pages 1824-1825 connecting paragraph and see title of reference 21) and recognize patients with candidemia (page 1824 first paragraph of Materials and Methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 014 based on the specific suggestions of 014. Further, James teach compounds as in 014 so one would be motivated to use the compounds of James. Since James recognizes the existence of azole resistant strains of Candida (section 0004) one would have been motivated to administer to known Candida strains and patients as taught by Kathuria. James teach a method of preventing a fungal infection by administering a composition to a subject (claims 21-24). Further, James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14). James teach for treating a blood stream infection (claim 18). Since James teach administration to humans (sections 0051 and 0057) one would have been motivated to administer to humans. James teach a range of doses and teach that the amount depends on various factors (section 0057) so one would have been motivated to optimize the amount. James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof 
In relation to the subject as recited in claims 26-27, 29-34 and 42, James recognizes the existence of azole resistant strains of Candida (section 0004) so one would have been motivated to administer to known Candida strains and patients as taught by Kathuria. Kathuria teach that C. auris has been recognized as a multi-drug resistant yeast that can cause a wide range of infections and has shown reduced susceptibility to known azole antifungals (page 1823 first paragraph and page 1828 discussion first paragraph). Kathuria teach that mutations within FKS have been shown for other Candida species and Kathuria mentions the hot spot region (pages 1824-1825 connecting paragraph and see title of reference 21) and recognize patients with candidemia (page 1824 first paragraph of Materials and Methods).
In relation to the agent administered in claim 26, James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4). Compound 1 is instant CD101.
In relation to claims 35, 38 and 40, James teach that the composition can be administered at least once (section 0029) which includes once. James teach decreased dosing frequency as an advantage (section 0136).
In relation to claim 36, James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14).

In relation to claims 39-40, James teach that the composition can be administered at least once (section 0029) which includes once.
	In relation to claim 41, James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4).

Claims 26-27 and 29-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,526,835 (as cited with IDS 12/30/19; ‘835’) in view of James et al. (US 2013/0244930 as cited with IDS 12/30/19; ‘James’) in view of Kathuria et al. (‘Multidrug-Resistant Candida auris Misidentified as Candida haemulonii: Characterization by Matrix-Assisted Laser Desorption Ionization–Time of Flight Mass Spectrometry and DNA Sequencing and Its Antifungal Susceptibility Profile Variability by Vitek 2, CLSI Broth Microdilution, and Etest Method’ Journal of Clinical Microbiology v53(6) June 2015 pages 1823-1830; ‘Kathuria’).
Although the claims at issue are not identical, they are not patentably distinct from each other.
835 recites a method of treating a fungal infection (claim 3) and recite a specific compound or salt thereof (claim 1). 835 recites intravenous administration (claim 3). 
835 does not teach a subject with a C. auris infection.
James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4) where the compounds have improved properties (section 0007). James teach methods of treating a fungal infection by administering 
	Kathuria teach that C. auris has been recognized as a multi-drug resistant yeast that can cause a wide range of infections and has shown reduced susceptibility to known azole antifungals (page 1823 first paragraph and page 1828 discussion first paragraph). Kathuria teach that mutations within FKS have been shown for other Candida species and Kathuria mentions the hot spot region (pages 1824-1825 connecting paragraph and see title of reference 21) and recognize patients with candidemia (page 1824 first paragraph of Materials and Methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 835 based on the specific suggestions of 835. Further, James teach compounds as in 835 so one would be motivated to use the compounds for applications taught by James. Since James recognizes the existence of azole resistant strains of Candida (section 0004) one would have been motivated to administer to known Candida strains and patients as taught by Kathuria. James teach a method of preventing a fungal infection by administering a composition to a subject (claims 21-24). Further, James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14). James teach for treating a blood stream infection (claim 18). Since 
In relation to the subject as recited in claims 26-27, 29-34 and 42, James recognizes the existence of azole resistant strains of Candida (section 0004) so one would have been motivated to administer to known Candida strains and patients as taught by Kathuria. Kathuria teach that C. auris has been recognized as a multi-drug resistant yeast that can cause a wide range of infections and has shown reduced susceptibility to known azole antifungals (page 1823 first paragraph and page 1828 discussion first paragraph). Kathuria teach that mutations within FKS have been shown for other Candida species and Kathuria mentions the hot spot region (pages 1824-1825 connecting paragraph and see title of reference 21) and recognize patients with candidemia (page 1824 first paragraph of Materials and Methods).
In relation to the agent administered in claim 26, James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4). Compound 1 is instant CD101.

In relation to claim 36, James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14).
In relation to the effective amounts and claims 37-38, James teach a range of doses and teach that the amount depends on various factors (section 0057).
In relation to claims 39-40, James teach that the composition can be administered at least once (section 0029) which includes once.
	In relation to claim 41, James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4).

Claims 26-27 and 29-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,016,479 (as cited with IDS 12/30/19; ‘479’) in view of James et al. (US 2013/0244930 as cited with IDS 12/30/19; ‘James’) in view of Kathuria et al. (‘Multidrug-Resistant Candida auris Misidentified as Candida haemulonii: Characterization by Matrix-Assisted Laser Desorption Ionization–Time of Flight Mass Spectrometry and DNA Sequencing and Its Antifungal Susceptibility Profile Variability by Vitek 2, CLSI Broth Microdilution, and Etest Method’ Journal of Clinical Microbiology v53(6) June 2015 pages 1823-1830; ‘Kathuria’).
Although the claims at issue are not identical, they are not patentably distinct from each other.

479 does not teach a subject with a C. auris infection.
James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4) where the compounds have improved properties (section 0007). James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14). James teach for treating a blood stream infection (claim 18). James teach a method of preventing a fungal infection by administering a composition to a subject (claims 21-24). James teach administration to humans (sections 0051 and 0057). James teach a range of doses and teach that the amount depends on various factors (section 0057). James recognizes the existence of azole resistant strains of Candida (section 0004). James teach that the composition can be administered at least once (section 0029). James teach activity against Candida strains (section 0152 and figure 2 and example 26). James teach decreased dosing frequency as an advantage (section 0136).
	Kathuria teach that C. auris has been recognized as a multi-drug resistant yeast that can cause a wide range of infections and has shown reduced susceptibility to known azole antifungals (page 1823 first paragraph and page 1828 discussion first paragraph). Kathuria teach that mutations within FKS have been shown for other Candida species and Kathuria mentions the hot spot region (pages 1824-1825 connecting paragraph and see title of reference 21) and recognize patients with candidemia (page 1824 first paragraph of Materials and Methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 479 based on the specific suggestions of 479. Further, James teach compounds as in 479 so one would be motivated to use the compounds for applications 
In relation to the subject as recited in claims 26-27, 29-34 and 42, James recognizes the existence of azole resistant strains of Candida (section 0004) so one would have been motivated to administer to known Candida strains and patients as taught by Kathuria. Kathuria teach that C. auris has been recognized as a multi-drug resistant yeast that can cause a wide range of infections and has shown reduced susceptibility to known azole antifungals (page 1823 first paragraph and page 1828 discussion first paragraph). Kathuria teach that mutations within FKS have been 
In relation to the agent administered in claim 26, James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4). Compound 1 is instant CD101.
In relation to claims 35, 38 and 40, James teach that the composition can be administered at least once (section 0029) which includes once. James teach decreased dosing frequency as an advantage (section 0136).
In relation to claim 36, James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14).
In relation to the effective amounts and claims 37-38, James teach a range of doses and teach that the amount depends on various factors (section 0057).
In relation to claims 39-40, James teach that the composition can be administered at least once (section 0029) which includes once.
	In relation to claim 41, James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4).

Claims 26-27 and 29-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,702,573 (‘573’) in view of James et al. (US 2013/0244930 as cited with IDS 12/30/19; ‘James’) in view of Kathuria et al. (‘Multidrug-Resistant Candida auris Misidentified as Candida haemulonii: Characterization by Matrix-Assisted Laser Desorption Ionization–Time of Flight Mass Spectrometry and DNA Sequencing .
 Although the claims at issue are not identical, they are not patentably distinct from each other.
573 recites a method of treating a fungal infection and recite a specific compound or salt thereof (claim 1). 573 recites intravenous administration (claim 1). 
573 does not teach a subject with a C. auris infection.
James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4) where the compounds have improved properties (section 0007). James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14). James teach for treating a blood stream infection (claim 18). James teach a method of preventing a fungal infection by administering a composition to a subject (claims 21-24). James teach administration to humans (sections 0051 and 0057). James teach a range of doses and teach that the amount depends on various factors (section 0057). James recognizes the existence of azole resistant strains of Candida (section 0004). James teach that the composition can be administered at least once (section 0029). James teach activity against Candida strains (section 0152 and figure 2 and example 26). James teach decreased dosing frequency as an advantage (section 0136).
	Kathuria teach that C. auris has been recognized as a multi-drug resistant yeast that can cause a wide range of infections and has shown reduced susceptibility to known azole antifungals (page 1823 first paragraph and page 1828 discussion first paragraph). Kathuria teach that mutations within FKS have been shown for other Candida species and Kathuria mentions the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 573 based on the specific suggestions of 573. Further, James teach compounds as in 573 so one would be motivated to use the compounds for applications taught by James. Since James recognizes the existence of azole resistant strains of Candida (section 0004) one would have been motivated to administer to known Candida strains and patients as taught by Kathuria. James teach a method of preventing a fungal infection by administering a composition to a subject (claims 21-24). Further, James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14). James teach for treating a blood stream infection (claim 18). Since James teach administration to humans (sections 0051 and 0057) one would have been motivated to administer to humans. James teach a range of doses and teach that the amount depends on various factors (section 0057) so one would have been motivated to optimize the amount. James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4) where the compounds have improved properties (section 0007). Since James teach that the composition can be administered at least once (section 0029) and teach decreased dosing frequency as an advantage (section 0136) one would have been motivated to administer once. One would have had a reasonable expectation of success since James teach activity against Candida strains (section 0152 and figure 2 and example 26) and James teach a method of preventing a fungal infection by administering a composition to a subject (claims 21-24). 

In relation to the agent administered in claim 26, James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4). Compound 1 is instant CD101.
In relation to claims 35, 38 and 40, James teach that the composition can be administered at least once (section 0029) which includes once. James teach decreased dosing frequency as an advantage (section 0136).
In relation to claim 36, James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14).
In relation to the effective amounts and claims 37-38, James teach a range of doses and teach that the amount depends on various factors (section 0057).
In relation to claims 39-40, James teach that the composition can be administered at least once (section 0029) which includes once.
	In relation to claim 41, James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4).

Claims 26-27 and 29-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of copending Application No. 16/629,711 (reference application; ‘711’) in view of James et al. (US 2013/0244930 as cited with IDS 12/30/19; ‘James’) in view of Kathuria et al. (‘Multidrug-Resistant Candida auris Misidentified as Candida haemulonii: Characterization by Matrix-Assisted Laser Desorption Ionization–Time of Flight Mass Spectrometry and DNA Sequencing and Its Antifungal Susceptibility Profile Variability by Vitek 2, CLSI Broth Microdilution, and Etest Method’ Journal of Clinical Microbiology v53(6) June 2015 pages 1823-1830; ‘Kathuria’).
Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
711 recites a method of treating or preventing a fungal infection (claim 32) and recite a specific compound and salt thereof (claim 32). 711 recites intravenous administration (claim 32). 711 recites administration to treat candidemia and Candida infections (claims 40-41).
711 does not teach a subject with a C. auris infection.
James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4) where the compounds have improved properties (section 0007). James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14). James teach for treating a blood stream infection (claim 18). James teach a method of preventing a fungal infection by administering a composition to a subject (claims 21-24). James teach administration 
	Kathuria teach that C. auris has been recognized as a multi-drug resistant yeast that can cause a wide range of infections and has shown reduced susceptibility to known azole antifungals (page 1823 first paragraph and page 1828 discussion first paragraph). Kathuria teach that mutations within FKS have been shown for other Candida species and Kathuria mentions the hot spot region (pages 1824-1825 connecting paragraph and see title of reference 21) and recognize patients with candidemia (page 1824 first paragraph of Materials and Methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 711 based on the specific suggestions of 711. Further, James teach compounds as in 711 so one would be motivated to use the compounds for applications taught by James. Since James recognizes the existence of azole resistant strains of Candida (section 0004) one would have been motivated to administer to known Candida strains and patients as taught by Kathuria. James teach a method of preventing a fungal infection by administering a composition to a subject (claims 21-24). Further, James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14). James teach for treating a blood stream infection (claim 18). Since James teach administration to humans (sections 0051 and 0057) one would have been motivated to administer to humans. James teach a range of doses and teach that the amount depends on various factors (section 0057) so one would have been motivated to optimize the amount. James 
In relation to the subject as recited in claims 26-27, 29-34 and 42, James recognizes the existence of azole resistant strains of Candida (section 0004) so one would have been motivated to administer to known Candida strains and patients as taught by Kathuria. Kathuria teach that C. auris has been recognized as a multi-drug resistant yeast that can cause a wide range of infections and has shown reduced susceptibility to known azole antifungals (page 1823 first paragraph and page 1828 discussion first paragraph). Kathuria teach that mutations within FKS have been shown for other Candida species (pages 1824-1825 connecting paragraph and see title of reference 21) and recognize patients with candidemia (page 1824 first paragraph of Materials and Methods).
In relation to the agent administered in claim 26, James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4). Compound 1 is instant CD101.
In relation to claims 35, 38 and 40, James teach that the composition can be administered at least once (section 0029) which includes once. James teach decreased dosing frequency as an advantage (section 0136).

In relation to the effective amounts and claims 37-38, James teach a range of doses and teach that the amount depends on various factors (section 0057).
In relation to claims 39-40, James teach that the composition can be administered at least once (section 0029) which includes once.
	In relation to claim 41, James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4).

Claims 26-27 and 29-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7-9, 13, 16, 31 and 34 of copending Application No. 16/084,600 (reference application; ‘600’) in view of James et al. (US 2013/0244930 as cited with IDS 12/30/19; ‘James’) in view of Kathuria et al. (‘Multidrug-Resistant Candida auris Misidentified as Candida haemulonii: Characterization by Matrix-Assisted Laser Desorption Ionization–Time of Flight Mass Spectrometry and DNA Sequencing and Its Antifungal Susceptibility Profile Variability by Vitek 2, CLSI Broth Microdilution, and Etest Method’ Journal of Clinical Microbiology v53(6) June 2015 pages 1823-1830; ‘Kathuria’).
Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

600 does not teach a subject with a C. auris infection.
James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4) where the compounds have improved properties (section 0007). James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14). James teach for treating a blood stream infection (claim 18). James teach a method of preventing a fungal infection by administering a composition to a subject (claims 21-24). James teach administration to humans (sections 0051 and 0057). James teach a range of doses and teach that the amount depends on various factors (section 0057). James recognizes the existence of azole resistant strains of Candida (section 0004). James teach that the composition can be administered at least once (section 0029). James teach activity against Candida strains (section 0152 and figure 2 and example 26). James teach decreased dosing frequency as an advantage (section 0136).
	Kathuria teach that C. auris has been recognized as a multi-drug resistant yeast that can cause a wide range of infections and has shown reduced susceptibility to known azole antifungals (page 1823 first paragraph and page 1828 discussion first paragraph). Kathuria teach that mutations within FKS have been shown for other Candida species and Kathuria mentions the hot spot region (pages 1824-1825 connecting paragraph and see title of reference 21) and recognize patients with candidemia (page 1824 first paragraph of Materials and Methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 600 based on the specific suggestions of 600. Further, James 
In relation to the subject as recited in claims 26-27, 29-34 and 42, James recognizes the existence of azole resistant strains of Candida (section 0004) so one would have been motivated to administer to known Candida strains and patients as taught by Kathuria. Kathuria teach that C. auris has been recognized as a multi-drug resistant yeast that can cause a wide range of infections and has shown reduced susceptibility to known azole antifungals (page 1823 first paragraph and 
In relation to the agent administered in claim 26, James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4). Compound 1 is instant CD101.
In relation to claims 35, 38 and 40, James teach that the composition can be administered at least once (section 0029) which includes once. James teach decreased dosing frequency as an advantage (section 0136).
In relation to claim 36, James teach methods of treating a fungal infection by administering the composition (claim 12) where the administration is intravenously (claim 14).
In relation to the effective amounts and claims 37-38, James teach a range of doses and teach that the amount depends on various factors (section 0057).
In relation to claims 39-40, James teach that the composition can be administered at least once (section 0029) which includes once.
	In relation to claim 41, James teach the acetate salt of a compound (claim 2 which is also called compound 1 in section 0062) and compositions thereof (claim 4).

Response to Arguments – double patenting
Since claim 28 has been canceled all previous rejections of claim 28 are withdrawn. The double patenting rejections not including a secondary reference as set forth in the previous office 
 Applicants’ arguments will be addressed to the extent that they apply to the instant rejection.
Applicant's arguments filed 4/23/21 have been fully considered but they are not persuasive. 
	Although applicants traverse certain rejections for substantially the same reasons discussed with regards to the obviousness rejection, as discussed above the arguments were not found persuasive with respect to the obviousness rejection set forth above.
	Although applicants argue that a provisional double patenting rejection should be withdrawn if it is the only rejection in the case, such condition is not met since there are other rejections in this case.
	Although applicants argue that the claims of the ‘600 application alone do not teach the instant claims, as set forth above there are additional rejections used in the rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658